Citation Nr: 1723475	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  16-11 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Veteran represented by:	  Jan Dils, Attorney-at-Law


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel







INTRODUCTION

The Veteran served on active duty from October 1985 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the VA Regional Office in Huntington, West Virginia.


FINDING OF FACT

In a June 2017 written correspondence, the Veteran withdrew from appeal the issue of entitlement to service connection for right knee disability.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to service connection for right knee disability have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. Id.  

In June 2017, the Veteran's authorized representative submitted a written statement claiming that given the Veteran's award of a total disability rating based upon individual unemployability, the Veteran was satisfied with all pending appeals, indicating that the Veteran wished to withdraw his appeal as to any remaining issues.
As the Veteran has withdrawn the matter of entitlement to service connection for right knee disability, there remain no allegations of errors of fact or law for appellate consideration at this time. Accordingly, the Board does not have jurisdiction to review this issue on appeal and it is dismissed.


ORDER

The appeal as to the matter of entitlement to service connection for right knee disability is dismissed.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


